Title: To James Madison from William Eustis, 26 July 1819
From: Eustis, William
To: Madison, James


Dear Sir,Boston July 26th. 1819.
Your letter of the 6th instant was received on my return from an excursion to New Hampshire, where I had spent some weeks with the friends of Mrs Eustis and mine, and where, among the few remaining oaks of the revolution, I had the satisfaction of meeting the venerable John Langdon, shaken with age and covered with its infirmaties, but strong in his recollection, & taking fire at the mention of events in which he had a pure and honorable agency, and of which an increasing interest is going down to posterity. That his recognition of the conspicuous part taken by you, more particularly in the conflict which has enshrouded the country and its government in such a veil of glory, should render his faultering narrative more interesting to me, is not to be wondered at.
Mrs Eustis delights with me in hearing of your welfare and happiness. To Mrs Madison, always attached by sentiment and an affection which is equally rare and sincere, we are additionally bound by the recent experience of her kindness and friendship which we wish to cherish by deserving, and to carry with us to the end of our journey. Our residence at Williamsburg was alike agreeable and favorable to my complaint respecting which every day admonishes me that I have never been ⟨mi?⟩staken. My interviews with Dr Mason were very satisfactor⟨y⟩.
Th⟨er⟩e are st⟨ra⟩it men & crooked men. Van Wert is a strait ⟨man⟩.
Since my return from Europe, I have been a wandering man. In a week or two I expect to be located, when it is my intention, if it please God to give me time, to arrange some facts and anecdotes respecting past events, which if they do not excite much interest with the public will at least subserve the cause of truth and relieve my own mind. Among others, I owe it to myself to notice Wilkinson, whom I consider as the most profligate unprincipled servant the public ever had.
We are much obliged my dear sir, to you and to Mrs Madison for the interest you take in and for your kind invitation to us. “We are here to day & gone to-morrow.” However we may [be] disposed of, our hearts will never, we trust, be in the wrong. You are silent on the subject of a tour to this country, from which and the advance of the season we conclude it abandoned for this year. Mr Todd might come, and in eight days he would find with us a comfortable bed, & such a welcome as we found at Montpellier.
I saw the editor of the patriot, and proposed to indemnify him for sending his paper, observing to him that it was desired by you to know on what terms or conditions it had been sent. He answered that no charge would be made for the past, and that the paper would at my request be discontinued. He was perfectly satisfied & the conversation with its issue was as you ⟨des?⟩ired and as it should have been. With the greatest respect
W Eustis
